Citation Nr: 1003831	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which found that the Veteran had not submitted 
new and material evidence to reopen a claim of service 
connection for PTSD.

A hearing was held in February 2009 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

When this matter was initially before the Board in April 
2009, the Board found that the Veteran had not submitted new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an August 7, 
2009 Order, granted the parties' Joint Motion for remand, 
vacating that part of the Board's April 2009 decision that 
found that the Veteran had not submitted new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion accompanying the August 2009 Court Order, 
the parties agreed that the Veteran had not received notice 
that his claimed treatment records for the period of 1972 to 
1980 from the VA Medical Center (VAMC) in Brecksville, Ohio, 
were unavailable pursuant to 38 C.F.R. § 3.159(e).  Thus, the 
Board must further remand this claim to the RO to again 
attempt to obtain the Veteran's post-service treatment 
records, and, if such efforts fail, to notify the Veteran of 
this pursuant to 38 C.F.R. § 3.159(e).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records 
from the VAMC in Brecksville, Ohio, for 
the period of May 31, 1972 to January 1, 
1980.  Document all requests and any 
negative responses.  Thereafter, notify 
the Veteran whether these records have 
been obtained pursuant to the specific 
provisions of 38 C.F.R. § 3.159(e).  

2.  Then, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


